Case 1:20-cv-01766-JMF Document11 Filed 07/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DONNA HEDGES,

Plaintiff,
20-CV-1766 (JMF)
-\V-
ORDER TO SHOW CAUSE
BRRRN LLC,

Defendant.

 

JESSE M. FURMAN, United States District Judge:

On June 15, 2020, the Court ordered Plaintiff to file any motion for default judgment no
later than June 29, 2020. See ECF No. 8. On June 29, 2020, Plaintiff requested, and the Court
granted, a three-week extension of time to file any such motion, making the new deadline
July 20, 2020. See ECF Nos. 9, 10. To date, Plaintiff has not filed a motion for default
judgment.

Accordingly, it is hereby ORDERED that Plaintiff show cause, in writing and filed on
ECF, why the Court should not dismiss this case for failure to prosecute. If the Court does not
receive any such communication from Plaintiff by July 30, 2020, the Court will dismiss the case
without further notice.

Additionally, Plaintiff is directed (1) notify Defendant’s attorneys in this action by
serving upon each of them a copy of this Order and (2) to file proof of such service with the
Court by July 27, 2020. If unaware of the identify of counsel for Defendant, counsel receiving
this order must forthwith send a copy of this Order to that party personally.

SO ORDERED. LO} 5 /
Dated: July 23, 2020
New York, New York lier \PORMAN

lic States District Judge
